Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3. (Currently Amended) The antenna device for a vehicle according to claim 1, wherein the metal walls [[is]] are installed by being electrically isolated from [[a]] the ground plate.  

4. (Currently Amended) The antenna device for a vehicle according to claim 3, further comprising: 
[[a]] the metal part composed of a base and the metal walls formed by a bent-shaped metal; and 
the ground plate [[is]] installed by being spaced away from the base.  

5. (Currently Amended) The antenna device for a vehicle according to claim 4, wherein: 
the metal part has a bent shape formed by the base located in a central portion thereof and the metal walls are respectively located on one side and another side of the base.  

6. (Currently Amended) The antenna device for a vehicle according to claim 1, wherein the metal walls [[is]] are respectively formed as a thin metal film.

11. (Currently Amended) The antenna device for a vehicle antenna according to claim 3, wherein the metal walls [[is]] are respectively formed as a thin metal film.

14. (Currently Amended) The antenna device for a vehicle according to claim 1, wherein the case defines an accommodation space accommodating the antenna main body and the metal walls, 
wherein the metal walls [[is]] are disposed between the antenna main body and the case, and 
wherein the case includes a protrusion which protrudes from a bottom face to the accommodation space and on which the antenna main body is mounted.


Examiner’s Statement of Reasons for Allowance
Claims 1, 3-7, 11, 12 and 14-16 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “wherein the metal part includes a first metal wall provided outside a first peripheral edge of the radiating element, and a second metal wall symmetrical to the first metal wall provided outside a second peripheral edge of the radiating element, such that wall surfaces of the metal walls intersect a line connecting a center of the radiating element and a feeding point, the metal walls extending in a radiation direction of the radiating element  wherein the antenna main body and the metal part are electrically isolated from each other wherein a coaxial connector, for coupling to a coaxial cable providing the feeding point, is mounted on an undersurface of the ground plate through an insertion hole, the connector being electrically isolated from the metal part and wherein the patch antenna is disposed in a rectangular case having a block construction divided into a first housing and a second housing in the radiation direction, and the insertion hole is provided in the second housing.” 
Claims 3-7, 11, 12 and 14 depend therefrom.
Regarding independent claim 15, patentability exists, at least in part, with the claimed features of “wherein the patch antenna includes a metal part composed of a base and the metal wall formed by a bent-shaped metal, and an antenna main body having the radiating element and a ground plate, where the ground plate is installed by being spaced away from the base and thereby electrically isolated from the metal part, the metal wall is placed on either side of the radiating element, protrudes forward of the radiating element in a radiation direction, is installed by being electrically isolated from the ground plate, and 5Application No. 16/649,137 Reply to Office Action of February 28, 2022 the metal part has a bent shape formed by the base located in a central portion thereof and the metal wall located on one side and another side of the base.”
Claim 16 depends therefrom. 
The prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845